Citation Nr: 0841197	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-37 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran is seeking service connection for residuals of a 
back injury and for bilateral hearing loss.  He claims to 
have injured his back while in Korea in the spring of 1951.  
As for his bilateral hearing loss, the veteran attributes 
this condition to the explosion of an ammunition site and his 
exposure to gunfire while in Korea.

In April 2006, the RO sent correspondence to the veteran 
indicating that his service medical records were likely 
destroyed by a fire at the National Personnel Records Center 
in July 1973.  This letter indicated that NA Form 13055 
(Records Request to the National Archives and Records 
Administration) was enclosed, and that it should be completed 
and returned so that a thorough search can be made for other 
military records in support of the veteran's claim.

In August 2006, the RO sent a notice to the veteran that his 
service medical records could not be located.  It also 
indicated that the veteran had not submitted a completed NA 
Form 13055.

In September 2006, the veteran submitted a statement 
indicating that he was shipped overseas to Iwo Jima with the 
858th Ordinance, 35th Battalion, in January 1951.  Once there, 
he reported spending about three months unloading various 
types of ammunition from freighters into large caves in the 
area.  He further reported that he injured his back in the 
spring of 1951, and that he was on sick call as a result of 
this injury for several weeks.  In a subsequent statement, 
dated in October 2007, the veteran indicated that he was 
hospitalized for treatment of his back condition in 1951.

There is a heightened obligation to assist a claimant in the 
development of a claim, to explain findings and conclusions, 
and to consider carefully the benefit of the doubt rule in 
cases in which records are presumed to have been or were 
destroyed while the file was in the possession of the 
government.  Russo v. Brown, 9 Vet. App. 46 (1996); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); see also Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005).

In his substantive appeal, filed in October 2007, the veteran 
indicated that he had never received an NA Form 13055.  Under 
the circumstances of this case, the Board finds that the RO 
should provide the veteran with an additional opportunity to 
submit a completed NA Form 13055.

As for the veteran's claim seeking service connection for 
bilateral hearing loss, the report of a VA general physical 
examination performed in March 1983, noted findings of a 
"[d]efinite hearing loss bilaterally."  Under the 
circumstances of this case, the Board finds that a VA 
audiological examination is required to determine the 
existence and etiology of any current bilateral hearing loss 
found.  38 C.F.R. § 3.159 (2008).

Accordingly, the case is remanded for the following action:

1.  The RO must send the veteran another 
copy of NA Form 13055 (Records Request to 
the National Archives and Records 
Administration), informing him of the 
need to complete and return this form to 
permit an additional search for his 
service records.  The RO must notify the 
veteran that it is his responsibility to 
cooperate in the development of the 
claim.  The consequences for failure to 
cooperate may include denial of the 
claim.  38 C.F.R. § 3.158 (2008).  If 
completed, the form must be submitted for 
processing to the appropriate federal 
agencies.  If no additional service 
records can be found, or if they have 
been destroyed, specific confirmation of 
that fact must be requested and 
associated with the claims file. 

2.  The veteran must then be afforded the 
appropriate VA examination to determine 
the current existence and etiology of any 
bilateral hearing loss found.  The claims 
folder must be provided to and reviewed 
by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies, to include 
an audiogram, must be accomplished.  
Specifically, the results of the 
audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.  

After a review of the examination 
findings and the entire evidence of 
record, the examiner must render an 
opinion, in light of the service and post 
service evidence of record, as to: (1) 
whether the veteran currently has hearing 
loss in the right and/or left ear; and 
(2) whether
any current right or left ear hearing 
loss is related to the veteran's military 
service, or to any incident therein, to 
include as due to noise exposure.  The 
veteran's history of inservice and post 
service noise exposure, and any other 
pertinent clinical findings of record, 
must be taken into account.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.


3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims on appeal 
must be readjudicated.  If any claim 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

